                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




UNITED STATES OF AMERICA,                    )       Case No.: 4:12 CR 307
                                             )
       Plaintiff                             )       JUDGE SOLOMON OLIVER, JR.
                                             )
       v.                                    )
                                             )
EDWIN THOMAS,                                )
                                             )
       Defendant                             )       ORDER



       On September 13, 2019, the above-captioned case was referred to Magistrate Judge

George J. Limbert to conduct the appropriate proceedings, except for sentencing, and to prepare

a Report and Recommendation regarding the violation report submitted to the court.

       On that same date, the Defendant, represented by Attorney Robert Duffrin, appeared

before Magistrate Judge Limbert for a violation hearing. The Defendant admitted to Violations

1, 4, and 5 as charged in the report dated August 5, 2019; to wit, 1) Unauthorized Use of Drugs;

4) Failure to Follow the Instructions of the Probation Officer, and 5) Failure to Appear for an

Initial Appearance. Magistrate Judge Limbert issued a Report and Recommendation to this court

finding that the Defendant has violated the terms and conditions of his Supervised Release.

       The court held a sentencing hearing on October 17, 2019, has reviewed the Magistrate’s

Report and Recommendation and finds that it is well-supported. AUSA Elizabeth Crook and

Ranya Elzein were present. Probation Officer Luke Filippi was present. Attorney Robert Duffrin
was present with Defendant Edwin Thomas. The Defendant has admitted to Violations 1, 4 and

5 as set forth above. As a result, the court finds that the Defendant has violated the terms of his

Supervised Release.

       The court has considered the factors for sentencing listed in 18 U.S.C. § 3553(a) on the

open record and hereby adopts the Magistrate’s Report and Recommendation (ECF No. 572.)

Based on this court’s review of all relevant factors, the court hereby orders that the Defendant’s

Supervised Release is revoked and Defendant is committed to 6 months with the Bureau of

Prisons. No term of supervision shall follow. Defendant was advised of his right to appeal.

       IT IS SO ORDERED.

                                              /s/SOLOMON OLIVER, JR.
                                              UNITED STATES DISTRICT JUDGE
October 21, 2019
